Case 1:19-cv-00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 1 of 28

 

:

Fp. MONTANA
FARM BUREAU
FEDERATION

502 S. 19" Ave. Ste 104
Bozeman, MT 59718

January 30, 2017

Senator Steve Daines
320 Hart Senate Office Building
Washington D.C. 20510 ~

Senator Daines:
Iam attaching a Facebook post from the Montana Public Lands and Water Access (PLWA) organization where
District Ranger Alex Sienkiewicz has a stated; “Never ask permission to cross private land when accessing
National Forest Service land through traditional routes shown on Forest Service maps.” It is the assumption of
the land owners in the Crazy Mountains as well as by the Montana Farm Bureau that this to gain access routes
by prescriptive easement. According to Forest Service maps currently available online, there is only one access
to the east side of the Crazies, Big Timber Canyon so the only traditional route would be through that access
point. This brings up a couple of very disturbing questions for the landowners surrounding the Crazy
Mountains as well as private property owners in other areas that border National Forest.
e Is it now the policy‘of the National Forest Service to abandon negotiating access to Forest Service
property and proceed to encouraging trespassing in order to gain prescriptive easements?
e Does Mr. Sienkiewicz statement reflect the policy of the U.S. Forest Service?
e Is it proper for Mr. Sienkiewicz to post this kind of statement on a private land access organization’s
website using his official title and authority?

This issue was brought to the attention of Region 1 Forester Leanne Marten at a recent Montana Outfitters and
Guides Association meeting where she wasn’t willing to commit an answer to the questions above.

Senator, could you please investigate whether the Forest Service and Ranger Sienkiewicz acted appropriately in
regards to the Facebook post and what recourse the private property owners in the Crazy Mountains have in
stopping what we see as a broad over-reach of the District Ranger’s authority and if indeed it is Forest Service
policy to encourage trespass to gain prescriptive easements.

This kind of action does little to promote landowner/sportsman relations and in the end will do nothing to open
up increased access to public lands.

Sincerely
OO oo )

4 1
Soy J
‘ l—_ ‘
/

John Youngberg
Executive Vice President

CC: MFBF Board
Sweet Grass County Farm Bureau

| East_000626
Case 1:19-cv-00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 2 of 28

From: rick: oF

To: is j i D Vv
Subject: Re: Crazy Mountains

Date: Tuesday, April 18, 2017 7:48:50 PM

 

Hi Spenser. Thanks for the note.

I would love to visit. I'm at regional meetings in Missoula through Thursday afternoon.
Tomorrow is a fire meeting without many breaks. By any chance, would first thing Thursday
morning or during lunch hour on Thursday work for you?

There are some other conversations beginning that may you might be interested in.

A water rights attorney, Colleen Coyle, from Bozeman was contacted by the Crazy Mountain
Stockgrowers is convene a small group, including a landowner, representative from the
Stockgrowers, a pro-access/recreation based business person from Livingston, a FWP Game
Commissioner, the RMEF access lead, and Forest Service (me at this point) to begin a
conversation to explore if there's a different way to think about interests and seek common
ground.

I'm not sure where that conversation will go but I thought it was a good first step. I think our
first meeting may be in Big Timber next Monday.

Then, set up separately, there's a meeting with landowners and the Forest Service and
respective attorneys to talk about Trail 115 on the southeast side of the Crazies.

Looking forward to the chance to hear more about what you're hearing. Helps me think ahead
to possible solutions.

Thanks,
Mary
Sent from my iPad

On Apr 18, 2017, at 2:06 PM, Merwin, Spenser (Daines)
<Spenser_Merwin(@daines.senate.gov> wrote:

Hi Mary!

Hope all is well with you and that you had a nice Easter weekend! | wanted to reach out
to you and see if you have some time this week for a call to discuss the Crazy Mountain
access issues. Our office was requested to host a meeting in the area last week and |
wanted to update you before too much time passes. | told Angela at the RO of the
meeting a head of time and informed her that | was looking for access
policies/guidelines that | could pass along to the stakeholders in the area to kick off the
process. | think it would be very valuable to recap with you before any of them reach
back out to our office.

| told Angela late last week that I’d be happy to meet with you and Alex as it’s not my

|_East_000634
Case 1:19-cv-O00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 3 of 28

intent to go over anyone’s head! If there is a time this week that we could connect
please let me know.

Thanks!

-Spenser

Spenser Merwin

Director of Coalitions and Outreach
Senator Steve Daines (R-MT)

218 E Front St, Suite 103

Missoula, MT 59802

Email: Spenser, Merwin@daines, senate.gov
O: (406) 549-8198

C: (406) 540-3385

|_East_000635
Case 1:19-cv-O00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 4 of 28

From: Merwin, Spenser (Daines)

To: Erickson, Mary C -FS

Subject: Re: Access Meeting

Date: Thursday, April 27, 2017 9:21:26 PM

 

Yea that would be great! Interested in just trying to provide an opportunity to the folks that
reached out to us, while also understanding many landowners probably overlap between stock
growers and farm bureau. We're definitely interested in playing whatever role would be
helpful

Sent from my iPhone

On Apr 27, 2017, at 8:16 PM, Erickson, Mary C -FS <mcerickson@fs.fed.us> wrote:

Hi Spenser. It was a little unclear to me at the time how the other landowners had
been invited to Monday nights meeting.

However, I think I got off a little easier than you did on your meeting a couple
weeks ago. Everyone was very respectful, no one called out or offered up
complaints about any specific Forest Service employees.

At the end of the meeting, there was a short discussion about who should attend
future meetings and not wanting the group to get much larger. I had to leave to
pick up my daughter so | didn't hear the final discussion.

Today, I saw an email from Colleen Coyle, the attorney who is serving as the
neutral mediator for the group. She did say that she was going to set more ground
rules for inviting additional participants.

I could share her contact information with you or reach out to her to see about
having a member from the Farm Bureau and perhaps a representative from the
Senators office?

Thoughts?

Sent from my iPad

On Apr 25, 2017, at 9:25 AM, Merwin, Spenser (Daines)
<Spenser_ Merwin(@daines.senate.gov> wrote:

Glad to hear the recap. | too am surprised to hear that landowners would
join the meeting given your conversations with stakeholders. | suspect
you ended up having the same meeting that | did over the phone a couple
weeks ago!

As for May 3th I'd like to try and connect the Farm Bureau to that
meeting. It might be best if we could keep it to those representatives?

|_East_000629
Case 1:19-cv-00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 5 of 28

And would it be helpful if one of our regional staff attended?

From: Erickson, Mary C -FS [malito:mcerickson@fs.fed.us]

Sent: Tuesday, April 25, 2017 9:16 AM

To: Merwin, Spenser (Daines) <Spenser Merwin@daines. senate.gov>
Subject: RE: Access Meeting

Hi Spenser. | was just in the process of sending you a short note.

The meeting was last night in Big Timber. | was a little surprised when instead of the
5-6 people that had been on the “invited” list — there were about 20 people. This
included other landowners invited by the Stockgrowers — and one of their attorneys.
Overall, the initial discussion seemed positive. Everyone agreed that this wasn’t the
time for an open public forum on the topic — too likely to turn adversarial and not be
helpful to anyone.

Group agreed to meet again in a couple weeks (May gthy. Also to consider whether
there are some interests or key folks who should be invited — recognizing that the
bigger this discussion group gets, the more unwieldy.

Mary C Erickson
Forest Supervisor

Forest Service
Custer Gallatin National Forest

p: 406-587-6949
f: 406-587-6758
meerickson@fs.fed.us

10 East Babcock
Bozeman, MT 59715
www. fs. fed.us

Caring for the land and serving people

From: Merwin, Spenser (Daines)

[maiito:Spenser Merwin@adaines. senate. gov]

Sent: Tuesday, April 25, 2017 9:08 AM

To: Erickson, Mary C -FS <mcerickson@fs.fed.us>

Subject: Access Meeting

We've reached out to Farm Bureau first thing this week and | have yet to
hear back. Has there been any further discussion on your end? | wasn’t
sure if your meeting was yesterday or if another time this week.
Spenser Merwin

Director of Coalitions and Outreach

Senator Steve Daines (R-MT)

218 E Front St, Suite 103

Missoula, MT 59802

Email: Spenser Merwin@daines. senate. gov

O: (406) 549-8198

C: (406) 540-3385

 

|_ East_000630
Case 1:19-cv-O00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 6 of 28

 

From: Merwi ain.

To: Erickson, Mary C -FS

Ca cei A -

Subject: Letter regarding access issues

Date: Friday, May 26, 2017 4:24:52 PM

Attachments: _ Dai is razy Mountai
ATTOO001. txt

Hi Mary!

Hope you have a nice weekend planned! I wanted to reach out to you and let you know the Senator penned a letter
requesting information on access policy in light of the continued discussions occurring in the Crazies. We
understand there are specific issues dating way back on this portion of the forest, and this letter aims to better
understand the agency guidelines (regardless of region, forest, etc) as it relates to disputed access points. I've
attached the letter here and wanted to ensure you saw it from us even though we're requesting information from the
Washington office. The letter referenced herein is the Farm Bureau letter the region received earlier this year,

Let me know if you have any questions and hope you have a good weekend!

|_East_000616
Case 1:19-cv-O00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 7 of 28

STEVE DAINES COMMITTEES
MONTANA AGRICULTURE, NUTRITION AND
FORESTRY

PRIAT!
320 Hant Simate Orrice Bui OING APPROPRIATIONS

Wasiexaron, OC 20870 JAnited States Senate ENEReropuaces
” . AOMELAND SECURITY AND
GOVERNMENTAL AFFAIRS

INDIAN AFFAIRS

May 26, 2017

The Honorable Thomas Tidwell
Chief

United States Forest Service
201 14th Strect, SW
Washington, DC 20024

Dear Chief Tidwell,
I am writing today to request information regarding Forest Service policy for disputed access
points near the Crazy Mountains in the Custer Gallatin National Forest. One of the important roles
of the U.S. Forest Service (USFS) is to work with local stakeholders to facilitate access to public
lands for recreational, agricultural, and economic benefit, while also requiring a balance for
equally important ecological and environmental values. While I greatly appreciate the important
work the USFS does to achieve access to public land for all of us, I am curious as to the specific
policy or guidelines in place within the agency to achieve such access.

As a fifth generation Montanan and avid sportsman, | strongly believe that we must prioritize
increasing access to public land, especially as nearly 2 million acres of public land are inaccessible
in our state. In facilitating access, | believe it is critically important to protect private property
rights and work with willing landowners. That is why | ama staunch advocate in Congress of vital
programs like the Land and Water Conservation Fund that help facilitate access to public land for
the many different uses Montanans treasure through work with willing landowners.

In Montana, where land is divided nearly equally between federal, state, and private ownership,
access is a critical issue for all public land users, and the “checkerboard” nature of ownership
presents unique challenges for local landowners, the general public, and the agency. There are
various ways to achieve access, such as negotiating road or trail routes, land swaps, acquisitions,
or invoking judicial action. However, we must be careful to avoid unintended consequences on
landowners and on future management decisions.

As noted in the attached, the perceived directive coming from the USFS seems to promote
controversy and aggressive action rather than the collaborative approach we all strive to achieve
as public servants.

Yam concerned that a lack of clarity on how to manage disputed access points presents problems
for both agency personnel and landowners, which ultimately hurts not only local stakeholders, but
also the general public.

For reasons noted above, I respectfully request a response to the following questions:

| East_000624
1)

2)

3)

4)

Case 1:19-cv-O00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 8 of 28

What are the statutory and regulatory guidelines agency personnel must follow when attempting
to resolve private property disputes with local landowners? What local discretion is permitted?

If an access point is disputed, what are USFS management guidelines for continued engagement
with landowners and the public?

Is the attached message a proper reflection of USFS policy concerning unresolved access points
with private landowners?

What affect, and to what extent, does state law have on management guidelines related to private
property disputes?

As a passionate outdoorsman and avid sportsman with a vested interest in land management, |
greatly appreciate your willingness to respond to these important questions and hope to better
understand the approach the agency takes in these matters. Private property rights are of the utmost
importance, and ensuring we equally respect all stakeholders involved will only serve to strengthen
the reputation of the USFS, thereby benefiting the greater American public and outdoor
community as a whole. Thank you for the important work that you do on behalf of public land
users like myself and I look forward to your timely response,

Sincerely,

Ad,
VE DAINES

United States Senator

CC: The Honorable Sonny Perdue, Secretary of Agriculture
CC: Leanne Martin, Regional Forester, Region |

|_East_000625
Case 1:19-cv-O00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 9 of 28

   

FOLDER COVER SHEET

US DA ENTERPRISE CONTENT MANAGEMENT

8322800

 

05/30/2017
Control Number: 8322800 Foider Status: Active Processing Code: USFS50
Folder Owner: OSEC/NRE/FS/None/MG/FS CCU CM
Action Organization: OSEC/NRE/FS/None/Main Group
Date on Letter: 05/26/2017 Due Date: None
Received Date: 05/30/2017 Interim Date: None
VIP Type: U.S. Senator
Correspondent: Daines, Steve
Referrer: Daines, Steve
Addressee: Tidwell, Tom
Final Signer: Sign Date: None
Subject: Special Attention:
Reference Number: Special Instruction:
Synopsis:
Days
Assigned Due Date Date Over
# Assignee Task Status Actual User Days Date Received Completed Due
1 JEFFREY JASPER Draft Response Started JEFFREY JASPER 10 = 06/13/2017 =: 05/30/2017 ~10
02:36:18
PM CDT
2 Correspondence Review Final Not Started 4 06/14/2017 -11
Control Officer
3 FS FINAL Final Response Not Started 4 06/15/2017 -12
4 JEFFREY JASPER Final Response Not Started 1 06/16/2017 -13
5 FS SIGNED Close Folder Not Started 1 06/19/2017 -14
USDA ECM Control Number: 8322800 Page 1 of 2

|_East_000622
 

 

ae ~—s Case 1:19-cv-00066-SPW-TJC Document 29-8 Filed 01/31/20 Page Of 28
PETE SESSIONS 2233 RAYBURN HOUSE OFFICE BUILOING
32nN0 District, Texas WASHINGTON, DC 20515-4332
TELEPHONE: 202.225.2231
CHAIRMAN FAX: 202.225.5878
(2 LAKESIDE SQUARE
COMMITTEE ON RULES 12377 MERIT ORIVE
SUITE 750
COMMITTEE ON DALLAS, TEXAS 75261-2224

FINANCIAL SERVICES

{ON LEAVE)

 

TELEPHONE: 972.392.0505

Congress of the Anited States ——weressws
Bouse of Representatives

June 7, 2017

The Honorable Sonny Perdue
Secretary

U.S. Department of Agriculture
1440 Independence Ave, SW
Washington, D.C. 20250-0001

Dear Secretary Perdue,

I am writing to request the U.S. Forest Service (“Service”) honor Congress’ intent, as expressed
in F.L.P.M.A. (43 U.S.C. 1715(a)), and issue a directive.precluding the Service from acquiring
interests in lands by prescription and disavowing the use of so-called Statements of Interest.
Under the Obama Administration, Region 1 went rogue and, without any statutory or rule-
making authority, created so-called Statements of Interest in order to circumvent Congressional
intent and the Takings Clause of the U.S. Constitution. This has resulted in a distorted
relationship between the federal government and its citizenry that, unless reversed, will result in
the loss of untold points of public access as private landowners end historic permissive access
arrangements because of the fear of loss of valuable property rights.

Failing such a corrective instruction, presumably by the Chief of the Forest, private landowner
relations with the Service will deteriorate and the goal of increased public access to the forest
will be frustrated. In the face of District Rangers actively encouraging members of the public to
trespass and not ask permission to cross private property (as illustrated in the attached Facebook
post), the response will be quick and widespread —- the end of permissive access. A far better
policy, and a political winner in the west, would be to declare increased public access to the
Forest as priority one for the Department and to (i) order a top down review of the Forest road
closures undertaken in the last twenty years with an eye to re-opening many, and (ii) encourage
permissive access across private lands by removing the risk posed by the Wonder Ranch
precedent, i.e, that as a reward for having cooperated with the federal government to provide
greater public access to public lands a landowner will have to sue the U.S. Government in order
to defend his or her property rights. Additional documentation regarding the Wonder Ranch
precedent is attached.

Additionally, I request an in-person meeting to discuss the need for such a directive and whether
legislative action is needed to achieve this restoration of private property rights. I respectfully
would propose June 13-16, 2017 for a meeting and would like to extend an invitation to join suck
a meeting to my constituent and the owner of Wonder Ranch, Mr. Chris Hudson. Mr. Hudson

PRINTED ON RECYCLED PAPER
Case 1:19-cv-00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 11 of 28

unfortunately has extensive, firsthand experience with the war on private property owners
conducted by the Obama Administration. I request that your staff notify my Legislative Director,
Jennifer Lackey, if you are willing to issue the directive described above, and your availability
for a meeting, at Jennifer.Lackey@mail.house,gov or 202.225.2231.

Please know that I greatly appreciate your willingness to serve our nation as Secretary of
Agriculture. Your leadership, expertise, and commitment to freedom are critical to restoring the
damage inflicted on private property owners by the previous Administration. I look forward to -
hearing from you in the days ahead.

Sin >

Pete Sessions
Chairman
House Committee on Rules

CC: The Honorable Ryan Zinke, Secretary, U.S. Department of the Interior

Enclosures
Case 1:19-cv-00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 12 of 28

 

From: Marten, Leanne - FS
To: Glossa, Melany 1 -FS: Erickson, Mary C -FS: Benson, Chad W -FS
Subject: Wonder Ranch and Access -- Secretary
Date: Thursday, June 08, 2017 1:28:25 PM
Attachments: 6,7,17 Sec Perdue Wonder Ranch.pdf
image001.png
image002.ong
image003. png
image004.png
Hi everyone

Please see the attached letter. We have been asked to pull together some background information
for the Chief’s office to share with the Department. Dave Schmid will be point on this and reaching
out.

You will notice it is on Wonder Ranch---however, Mary and Chad the access email got pulled in as
well and therefore it is more than Wonder Ranch. This is what we wanted to visit with you on this
afternoon.

Melany—stay tuned. We will let you know if we need anything, but will definitely keep you in the
know.

Thanks!

Leanne Marten
Be _ Regional Forester

}
ie

_ Forest Service

| Northern Region
p: 406-329-3315
c: 406-317-3097
imarten@fs.fed.us
26 Fort Missoula Road
Missoula, MT 59804

Caring for the land and serving people
Case 1:19-cv-00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 13 of 28

From: nor n-F
To: Erickson, Mary C -FS; Benson, Chad W_-ES: Marten, Leanne - FS; Smith, Thomas D -FS
Subject: FW: Letter to Chief re: Crazies
Date: Thursday, June 08, 2017 4:40:26 PM
Attachments: image001.pna
image002.png
image003.ong
image004.pna

 

Thought | would share some feedback from Ryan Weiss, DNRC’s access specialist, who just called me
to say “thanks” for receiving a copy of the Senator’s letter.

Ryan said he stayed at the Crazies workshop/meeting through to the end. He told me he thought the
Custer-Gallatin NF folks did a great job and that the stockgrowers / landowners expressed
encouragement over how the meeting went, with apparently some voicing that they were in favor of
moving forward with doing some sort of land exchange, whereas others were wanting to move
forward but in smaller Increments (test projects that could potentially become permanent if
successful, etc).

. John Hagengruber
a | Montana Capital City Coordinator (State Liaison)

Forest Service Northern Region

p: 406-444-4490

c: 406-439-0225 (preferred contact number)

f: 406-444-6721

ihagengruber@fs .fed.us / jhagengruber@mt.gov

Officed at Montana DNRC HQ bldg - 1538 17fh Ave. / P.O. Box 201601
Helena, MT 59620

Caring for the land and serving people

From: Weiss, Ryan [mailto:RyanWeiss@ mt.gov]

Sent: Thursday, June 08, 2017 3:26 PM

To: Hagengruber, John -FS ; Holmes, Patrick

Subject: RE: Letter to Chief re: Crazies

One of Daines’ staffers was at the last Crazy Mountain access meeting this week in Big Timber. The
meeting went well, with Mary and Chad presenting to the group a USFS map with the different
access locations, opportunities and historic transportation uses to the forest. The landowners were
very receptive.

Ryan

From: Hagengruber, John -FS [mailto:jnagengruber@fs.fed.us]

Sent: Thursday, June 08, 2017 3:14 PM

To: Holmes, Patrick

Cc: Weiss, Ryan

Subject: RE: Letter to Chief re: Crazies

Sure thing, Patrick. We will make sure you both get a copy of what is sent when it goes out...

John Hagengruber
Montana Capital City Coordinator (State Liaison)

 

: Forest Service Northern Region

p: 406-444-4490

c: 406-439-0225 (preferred contact number)

f: 406-444-6721

jhagengruber@fs.fed.us / jhagengruber@mt.gov

Officed at Montana DNRC HQ bldg - 1538 11th Ave. / P.O, Box 201601

|_East_000614
Case 1:19-cv-00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 14 of 28

Helena, MT 59620
www. fs.fed.us

Caring for the land and serving people

From: Holmes, Patrick [mailto:Patrick Holmes@mt.gov]

Sent: Thursday, June 08, 2017 3:09 PM

To: Hagengruber, John -FS <jhnagengruber@fs fed. us>

Ce: Weiss, Ryan <RyvanWeiss@mt.gov>

Subject: RE: Letter to Chief re: Crazies

Thanks John. Leanne mentioned that you all were working on your reply—once available, it would be
helpful if you can share so we’re tracking with how you all are responding. Thanks again.

 

From: Hagengruber, John -FS [mailto:jnagengruber@fs fed.us]
Sent: Thursday, June 08, 2017 3:06 PM

To: Holmes, Patrick <Patrick. Holmes@mt.gov>

Cc: Weiss, Ryan <RyanWeiss@mt.gov>

Subject: Letter to Chief re: Crazies

Sharing...

 

_ John Hagengruber
e _ Montana Capital City Coordinator (State Liaison)

i A
Ue

| Forest Service Northern Region

” p: 406-444-4490
c: 406-439-0225 (preferred contact number)
f: 406-444-6721
jhagenaruber@fs fed.us / jhagengruber@mt.qov

Officed at Montana DNRC HQ bidg - 1538 11th Ave. / P.O. Box 201601
Helena, MT 59620
www. fs.fed.us

Caring for the land and serving people

This electronic message contains information generated by the USDA solely for the intended
recipients. Any unauthorized interception of this message or the use or disclosure of the
information it contains may violate the law and subject the violator to civil or criminal
penalties. If you believe you have received this message in error, please notify the sender and
delete the email immediately.

|_ East_000615
Case 1:19-cv-00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 15 of 28

 

From: rri 1a:
To: i id -
ca Smith, Thomas D -FS; Hockelbera, Cindy -FS; Alexander, Joseph G -FS: Joy, Janne M-FS; Erickson, Mary C -FS;
Benson, Chad W -FS; Daley, Marna -FS; Everett, Christine - OGC; MILLER, JODY - OGC
Subject: Access in the Crazies
Date: Tuesday, June 13, 2017 1:10:32 PM
Attachments: riefin Cr inA
201706121134. pdf
image002.ong
im 4
image006.png
image008.png
Importance: High
Dave,

Here is the BP requested by the WO in response to the “open letter to Sec. Purdue and Sen. Daines”
on this issue (which is attached as a pdf). It is my assumption that the WO will respond to the letter
using this information and will contact us if they need additional info—would be good to clarify.

Please send to:
Ron Mulach, OGC
Greg Smith

Mona Koerner
Kevin Heikkila
Nadine Gaddy
Nancy Parachini

FYI also—Kathryn just informed me that they are working to schedule the meeting requested by Rep
Sessions (TX) with Secretary Purdue, and it could be scheduled for as early as next week. She will
keep me posted. The Congressman has asked that the owner of Wonder Ranch, Mr. Chris Hudson,
be included in the meeting. As you know, Wonder Ranch is still in ongoing litigation with the U.S.A.
Due to that fact and the details of the Congressman’s letter, legal guidance seems indicated.

Let me know if you have questions. Thanks, Angela

Angela K. Harrington
eB Legislative Affairs
—_ USDA Forest Service
| Northern Region
p: 406-329-3028
c: 406-370-1099
aharrington@fs.fed.us
Building 26, Fort Missoula
Missoula MT 59804

Caring for the land and serving people

|_East_000643
Case 1:19-cv-00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 16 of 28

From: Benson, Chad W._-FS
To: Kittson, Carol -FS; Abbott, Sandra -FS
Cea: di ma
Subject: Crazy Mountain Access correspondence
Date: Friday, June 16, 2017 11:03:06 AM
Attachments: 6.7.17 Sec Perdue Wonder Ranch.pdf
riefing P. inA .docx
f

Open Letter pdf

image00 Long

image002.png

imageQ03.ong

image004.png

 

Here are the documents that we mentioned in our call. Mary will provide some of the earlier
correspondence, as it relates to the trail work day and subsequent DOJ discussions.

' Chad W. Benson
a | Deputy Forest Supervisor

Forest Service
’ Custer Gallatin National Forest

p: 406-587-6776
c: 406-396-7694
f: 406-587-6758
cwbhenson@fs fed.us

10 E. Babcock St
Bozeman, MT 59715

Caring for the land and serving people
Case 1:19-cv-00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 17 of 28

From: Merwin, Spenser (Daines)

To: Erickson, Mary C-FS

Subject: Public Access Advocates

Date: Wednesday, June 28, 2017 9:25:47 AM

 

htto.//billingsgazette com/opinion/columnists/guest-opinion-crazv-mountain-ranger-s-transfer-
bodes-ill-for/article 42b4449d-5di3-550e-ba60-e203a7e7 Lec6a html

Hi Mary — | know this is a guest editoria!, but I’m curious if there is a perception even from Alex
about what our involvement in the Crazy access has been? As we discussed after the FS made the
decision, our interest in the access dispute is simply the procedures and policy used to acquire
access. Would be interested to know if you’re getting more questions regarding our involvement
and curious if there is a way we’d be able to provide insight on what we are doing and what we are
not doing.

Spenser Merwin

Director of Coalitions and Outreach
Senator Steve Daines (R-MT}

218 E Front St, Suite 103

Missoula, MT 59802

Email: Soenser Merwin@daines.senate.gov
O: (406) 549-8198

C: (406) 540-3385

|_East_000628
Case 1:19-cv-00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 18 of 28

USDA United States Forest Washington Office 201 [4th Street, SW
Department of Service Washington, DC 20024

<a Agriculture

 

 

File Code: 1510; 5400 (8322800)
Date: JUL 14 2017

The Honorable Steve Daines
United States Senate

320 Hart Senate Office Building
Washington, D.C. 20150

Dear Senator Daines:

Thank you for your letter of May 26, 2017, requesting information about the U.S. Department of
Agriculture’s Forest Service policy for disputed access points near the Crazy Mountains in Custer
Gallatin National Forest. We apologize for the delayed response.

We respect the rights of private property owners and are committed to being a good neighbor while
maintaining public access to National Forest System lands. We remain dedicated to working closely
with private landowners, States and counties to resolve disputed access across private lands.

F ollowing are responses to specific questions you raised regarding the Forest Service’s approach to
access issues: he;

1)

2)

“What are the statutory and regulatory guidelines agency personnel must follow when
attempting to resolve private property disputes with local landowners? What local
discretion is permitted?”

Applicable statutes and regulations can change depending on the history and nature of the
dispute. The Forest Service has the ability to resolve access disputes through various
landownership adjustments. Depending on specific circumstances, we have authorities to
pursue an array of alternatives including the purchase or exchange of land or easements.
Often a mutually beneficial access solution is accomplished through use of reciprocal
easements when the landowner needs a granted authority to cross lands of the United States.
Our common practice is to explore all possible solutions, using the courts as a last resort to
settle disputes.

Locally, on a Ranger District or Forest level, we expect our employees will initiate
discussions to determine the best course to resolve a dispute. Additional review and approval
from senior Agency personnel may be required depending on the nature of the proposed
resolution. The Regional Forester, Office of General Counsel, and Department of Justice
would become involved before any decision is made to seek a court determination.

“If an access point is disputed, what are USFS management guidelines for continued
engagement with landowners and the public?”

Management guidelines may differ depending upon the history and nature of a particular
access dispute. In resolving disputed access across private lands, Forest Supervisors must
generally make a diligent effort to resolve access issues directly with landowners,
considering all possible methods for resolution (e. g., trail reroutes, purchase, reciprocal
easements, land exchanges, etc.). The Agency strives to keep interested public users
apprized with signage and correspondence. Depending on the nature of the resolution (ie.,

rm
Caring for the Land and Serving People Printed on Recycled Paper ue
Case 1:19-cv-00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 19 of 28

The Honorable Steve Daines 2

3)

4)

whether it constitutes “major federal action”), National Environmental Policy Act analysis
and public notice and comment may be required,

 

‘Ts the attached message a proper reflection of USFS policy concerning unresolved access
points with private landowners?”

The message referenced was intended to convey to Forest Service employees the differences
between prescriptive and permissive use where no recorded document exists. It was
db abeli i possessed a legal righ 0 the specified:routes.

The Forest Supervisor is meeting with private landowners in the area—in two separate
efforts—to seek mutually agreeable solutions for the full range of public and private interests.
First, the Forest Supervisor, U.S. Department of Justice attorneys, Hailstone Ranch
landowners, and their attorney have been meeting and discussing the disputed East Trunk
Trail in an attempt to seek a mutually agreeable resolution without litigation. Several options
were discussed at a meeting on April 28, 2017, including potential land exchange, purchase,
reciprocal right-of-way easements, and possible re-routing the East Trunk Trail. We believe
this process holds promise and intend to hold further meetings.

   
 

 

pr di

   

 

Second, the Forest Supervisor is participating in a discussion group facilitated by a neutral
party—which includes landowners, Crazy Mountain Stockgrowers, local pro-access interests,
Rocky Mountain Elk Foundation, and the State of Montana's new access coordinator—to
explore ways to address longstanding access issues in a manner that constructively addresses
all interests. This group, or members of the group, have met three times: The next. planned
meeting is scheduled for July 18, 2017, in Big Timber, Montana. Interested parties are
exploring a variety of options in these meetings and I am confident they will result in
productive outcomes for all involved.

“What affect, and to what extent, does state law have on management guidelines related to
private property disputes?”

The applicable law and/or guideline may differ depending on the facts of any particular
dispute and the phase of such dispute (e.g., negotiation versus litigation). Also, private
property disputes can cover a broad swath of Agency policies and management guidelines,
some of which are not necessarily based on State law. The Federal Quiet Title Act
incorporates State law to some extent, and the Agency is mindful of those laws in
formulating policy.

Thank you for writing and your interest in the management of your National Forests. If you need
further assistance, please contact Leanne Marten, Regional Forester for the Northern Region, at (406)

329-3315 or Imarten@fs.fed.us.

Sincerely,

Dhemen of Valctt

THOMAS L. TIDWELL

Chicf

.
Case 1:19-cv-00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 20 of 28

From: Smith, Thomas D -FS
To: i Qo -E
Subject: RE: Letter
Date: Thursday, July 20, 2017 8:19:37 AM
Attachments: imageQ01.pnaq
image002.0ng
image003.png
image004.png

 

Thanks Mary. Safe Travels.

JT. David Smith
Director, Public & Governmental Relations

 

_ Forest Service
- Northern Region

p: 406-329-3472

c: 406-214-5097
thomasdsmith@fs.fed.us
26 Fort Missoula Rd
Missoula, MT 59804

Caring for the land and serving people

From: Erickson, Mary C -FS

Sent: Thursday, July 20, 2017 8:18 AM

To: Smith, Thomas D -FS <thomasdsmith @fs.fed.us>

Cc: Marten, Leanne - FS <Imarten@fs.fed.us>; Schmid, David -FS <dschmid@fs.fed.us>; Darnell, Jane
D -FS <jdarnell@fs.fed.us>; Benson, Chad W -FS <cwbenson@fs.fed.us>; Daley, Marna -FS
<mdaley@fs.fed.us>

Subject: Re: Letter

Good morning, thanks for sharing.

I'm just having a flight to North Carolina, returning on Saturday.

Only a couple quick comments.

| hadn't seen the Chief's final response to Senator Daines. | was actually a bit surprised that we went
into as much detail about our ongoing conversations between DOJ and the landowners. That
process is still in confidential discussions and this shared a lot of information that we have been
sharing publicly. (I recognize it's too late to change that now but thought | would share).

So, my comments on the letter to Brice:

Correct spelling of "Daine's" to "Daines'"

|_East_000617
Case 1:19-cv-00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 21 of 28

The phrase “addressing personnel issues” has a negative tone as opposed to personnel matters.

Other thing that strikes me is the repeated emphasis on "respecting private property rights” versus
"balancing public access interests". We definitely need the language on respect for private property.
The way this is worded will be read as an underlying message that we are not interested in tackling
prescriptive rights case through any means other than mutual agreement with landowners.
Recognize that would always be our intent but don't think with Wonder Ranch on appeal, we'd want
to imply that we never settle disputes through court process.

Shutting down now since the flight is taking off...
Thanks, Mary
Sent from my iPad

On Jul 20, 2017, at 6:45 AM, Smith, Thomas D -FS <ithomasdsmith@fs.fed.us> wrote:

Here’s our proposed response to Brice Jones, who wrote a letter to the Secretary
condemning him over Alex’s detail. USDA asked us to prepare a response for Leanne’s
signature.

David

'T. David Smith
Director, Public & Governmental Relations

 

Forest Service
Northern Region

p: 406-329-3472

c: 406-214-5097
thomasdsmith@fs.fed.us
26 Fort Missoula Rd
Missoula, MT 59804

Caring for the land and serving people

From: Abbott, Sandra -FS

Sent: Wednesday, July 19, 2017 4:35 PM

To: Smith, Thomas D -FS <thomasdsmith@fs.fed.us>; Kittson, Carol -FS
<ckittson@fs fed.us>

Subject: FW: Letter

Importance: High

Hi David. We got the go ahead. This letter looks good from ER/HR standpoint —
included a review from the HRM FOIA group. Thanks. Sandy

|_East_000618
Case 1:19-cv-00066-SPW-TJC Document 29-8

- Sandra Abbott

Employee Relations Supervisor

_ Forest Service

HRM, Employee Relations, R1/R10

p: 406-677-3932
c: 406-370-6489
f: 866-223-7899
f: 406-677-3902
sabbott@fs.fed.us

3583 Highway 83
Seeley Lake, MT 59868
www. fs.fed.us

Caring for the land and serving people

From: Nieto, Erica -FS

Sent: Wednesday, July 19, 2017 2:35 PM
To: Lopez, Sandra -FS <slope7 @fs.fed.us>
Cc: Abbott, Sandra -FS <sabbott@fs fed .us>
Subject: FW: Letter

Importance: High

Hi Sandra,

Filed 01/31/20

Page 22 of 28

| know we talked about this issue and | told you | would provide you a copy of the draft that would
answer the inquiry you had sent us and was reassigned to Rt. Our ER team worked with R14
PAO and R1 Leadership to come up with the draft attached. R1 Leadership would like to issue
as soon as they can so if you are able to review and provide feedback today, that would be ok. |
have reviewed and am ok with the response but wanted to give you an opportunity as well before
we clear it. | don’t want to hold them up so we will release tomorrow morning. Thank you!

ieee
Hee)
i
Lied

Erica Nieto

_ Branch Chief, Employee Relations

Forest Service
' Human Resources Management

p: 505-563-9462

c: 505-414-5072
enieto@fs.fed.us

3900 Masthead NE
Albuquerque, NM 87109

Caring for the land and serving people

|_East_000619
Case 1:19-cv-00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 23 of 28

From: Abbott, Sandra -FS

Sent: Wednesday, July 19, 2017 2:07 PM

To: Nieto, Erica -FS <enieto@fs.fed.us>; Kittson, Carol -FS <ckittson@fs fed.us>
Subject: FW: Letter

Hi Erica. Here is the draft letter from our PAO re: the Sienkiewicz case. You said
you wanted to take a look at it before it goes out. | know you were reviewing a
case or two so hopefully you can get your eyes on this and let us know if you are
ok with this response. Thanks. Sandy

( Sandra Abbott
eB Employee Relations Supervisor
_ Forest Service
HRM, Employee Relations, R1/R10
p: 406-677-3932
c: 406-370-6489
f: 866-223-7899
f: 406-677-3902
sabbott@fs.fed.us
3583 Highway 83
Seeley Lake, MT 59868
www. fs.fed.us

Caring for the land and serving people

From: Kittson, Carol -FS

Sent: Tuesday, July 18, 2017 8:31 AM

To: Abbott, Sandra -FS <sabbott@fs fed.us>
Subject: FW: Letter

Here’s the draft letter in response to the letter we received last week. |
haven't read it and the letter it is responding to yet but wanted you to have
it right away.

Carol Kittson
Employee Relations Specialist

Forest Service

|_East_000620
Case 1:19-cv-00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 24 of 28

Human Resource Management
Employee Relations - Regions 1 & 10

p: 406-459-5504
f: 1-866-223-7899
ckittson@fs.fed.us

2880 Skyway Dr.
Helena, MT 59602
www. fs.fed.us

Caring for the land and serving people

From: Smith, Thomas D -FS

Sent: Monday, July 17, 2017 2:28 PM

To: Kittson, Carol -FS <ckittson@fs.fec.us>
Subject: Letter

Hi Carol,

Here’s an initial stab at the letter. I’m also attaching the Chief’s response to Senator
Daines that | reference in the letter. Thoughts? | haven’t shared it with Leanne yet.

Thanks!!
David
_T. David Smith
a Director, Public & Governmental Relations
i I

Forest Service
Northern Region

p: 406-329-3472

c: 406-214-5097
thomasdsmith@fs.fed.us
26 Fort Missoula Rd
Missoula, MT 59804

Caring for the land and serving people

<Brice Jones Response_Access.docx>
<CO 17-704 Senator Daines Letter2017-07-14-124630.pdf>

| East_000621
 

Case 1:19-cv-00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 25 of 28

 

 

July 25, 2017
The Honorable Sonny Perdue, Secretary The Honorable Thomas L. Tidwell, Chief
United States Department of Agriculture United States Forest Service
1400 Independence Avenue, SW 1400 Independence Avenue, SW
Washington DC, 20250 Washington DC, 20250

Dear Secretary Perdue & Chief Tidwell:

lam writing today regarding public access in the Crazy Mountains and the use of
prescriptive easements. This issue has garnered significant attention and reportedly led to the
reassignment of local U.S. Forest Service staff. I am deeply troubled that public access to more
than 8,000 acres of public land is now even harder to access for Montanans. I respectfully urge
you to meet with impacted Montanans, from sportsmen and women to local landowners, to find a
responsible solution that does not further undermine our outdoor economy or the public’s faith in
the Trump’s Administration commitment to public access,

Access disputes in the Crazy Mountains are unfortunately not new. The U.S. Forest
Service historically has taken the position these routes remain open to the public. This scenario
plays out across the West, often when private land ownership changes. Finding a clear public
access solution is often difficult in Montana, which is one of the reasons why I continue to
advocate for a fully funded Land and Water Conservation Fund to secure amicable
solutions. While these situations are rarely easily resolved, Montanans are no strangers to sitting
down at a table to work things out.

The current situation does not serve Montanans well. The public is now even more hard-
pressed to gain access to more than 8,000 acres of National Forest land that belongs to
them. Local landowners will deal with a growing overpopulation of elk that will inevitably
create land management challenges for everyone involved. The U.S. Forest Service needs to
step up and bring folks together to resolve this situation as soon as possible. This should be done
in a way that acknowledges the uniqueness of each access point and individual landowners.

I am sensitive to weighing in on any Agency’s handling of personnel matters, particularly
when they are reportedly ongoing. Yet ] am troubled by reports that the local district ranger
found himself reassigned after intervention from individuals far removed from the situation. |
encourage you to proceed in a fair and transparent manner on this front.

|_East_000641
Case 1:19-cv-00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 26 of 28

Montanans expect those who represent them to do so in a transparent way on behalf of
the greater good to the public. I respectfully urge both of you to engage the public in a
meaningful way to ensure this issue is resolved.

Sincerely,

    

Jon Tester

| East_000642
Case 1:19-cv-00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 27 of 28

Darelius, Jason - FS

 

 

——

From: Lorents Grosfield <(x(@) >

Sent: Thursday, June 15, 2017 1:28 PM

To: Erickson, Mary C -FS; colleen@coylefanninglaw.com; wsdonald@cayuselivestock.com;
znccattle@gmail.com; Lund@Lund-Law.com; page@dr-lawfirm.com

Subject: RE: Open Letter

Mary,

You expressed some discomfort and displeasure with the fact that we put together and distributed an "Open
Letter” to Sen. Daines and Secy. Perdue regarding Forest Service public access issues. While | can understand
it made you feel somewhat uncomfortable, | have no regrets about using every angle we can to try to get the
FS to act professionally and respectfully in regards to the private property rights involved in this issue. The
first part of the Open Letter was really about Alex and what we see as his unprofessional conduct, about which
we have heard nothing relative to corrective action taken by the FS, nor really any form of an apology from
anyone in the FS. The second part was about a variety of legitimate questions that we have about FS policy,
and whether the policy is soundly based on statutory authority.

Mary, | really hope we can continue meeting, as I'm sensing that we really might get somewhere in resolving
acceptable public access to much of the public land in the Crazy Mountains. We really appreciate you and
Chad bringing out the map and having an open discussion about it. And we appreciate the FS being willing to
engage at a high level on this issue. We also appreciate the access folks willing to engage in a cordial

manner. We are all learning, and hopefully we can move forward. We realize however that in the end, if we
find that we can't mutually move forward, that the FS fallback position is likely to be going back to aggressively
proceeding with something of an "Alex-like" approach (at least we really have been given no reason to believe
otherwise, and thus our perceived need to proceed on several fronts-- | hope that is understandable,
especially in light of statements by several hunters and other access advocates that they intend to start using
some of the "unperfected easements” this summer and fall).

| think all sides (in our meetings) understand that we are dealing with touchy subjects, and | sense that we all
are trying to be cordial and respectful of each other's continuing willingness to participate. In that regard, |
think we all (successfully so far) try to avoid dropping any "bombs" or pointing any accusatory fingers. On the
other hand, in the meantime I'm sure that we all keep in touch with and seek guidance from our own
constituencies (whether that be landowners, access advocates, or Forest Service access personnel), as well as
seek opportunities to improve our understanding of and response to this issue.

Again, thanks largely to you and Chad, I think we made great progress at our last meeting, and | look forward
to more on July 18th.

Respectfully,
Lorents

From: Erickson, Mary C -FS [mailto:mcerickson@fs.fed.us]
Sent: Wednesday, June 14, 2017 9:12 AM
To: colleen@coylefanninglaw.com; wsdonald@cayuselivestock.com; znccattle@gmail.com; Lund@Lund-Law.com;

F_East_000049
Case 1:19-cv-00066-SPW-TJC Document 29-8 Filed 01/31/20 Page 28 of 28

page@dr-lawfirm.com; (XQ)
Subject: Open Letter

Good morning. Yesterday, on a call with my Regional Office, | first heard about this “open letter"
sent in late May to Senator Daines and Secretary Perdue.

| fully acknowledge the right of landowners to bring this forward. However, | am confused by the
intent. | assumed since we are working in good faith to look for common interest solutions, a
letter like this would have been shared with me and others who have been invited to the table.

This seems to be a parallel effort that seeks a different path toward resolution.

I'm struggling after seeing this about how | invest my time and energy. What do you see as a path
forward that builds trust? Did you plan to share this with the others who have been participating
who represent those different interests?

Thanks, Mary

Sent from my iPad

Begin forwarded message:

From: "Hockelberg, Cindy -FS" <chockelberg@fs.fed.us>
Date: June 13, 2017 at 10:09:49 AM MDT

To: "Erickson, Mary C -FS" <mcerickson@fs.fed.us>
Subject: RE: Working Group Map

Hi Mary the map did not come through but since you are revising that is a moot point anyway. Thanks
again for the time and update this morning very helpful with our responses. If you need information
from here do not hesitate to let me know.

| have attached a copy of the “open letter” for your information.

From: Erickson, Mary C -FS

Sent: Tuesday, June 13, 2017 08:47

To: Alexander, Joseph G -FS <jgalexander@fs.fed.us>; Barclay, Eric -FS <ebarclay@fs.fed.us>;
Hockelberg, Cindy -FS <chockelberg@fs.fed.us>

Subject: Fwd: Working Group Map

Sent from my iPad

Begin forwarded message:

From: “Rupert, Susan -FS" <srupert@fs.fed.us>

To: "Everett, Christine - OGC" <CHRISTINE.EVERETT@OGC.USDA.GOV>,
“mark.smith3@usdoj.gov" <mark.smith3 @usdoj.gov>

Cc: “Erickson, Mary C -FS" <mcerickson@fs.fed.us>

Subject: Working Group Map

F_East_000050
